Citation Nr: 0618570	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  97-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran served in the United States Army Reserve, to 
include active duty for training from August 21, 1986 to 
December 17, 1986, and from May 30, 1987 to June 13, 1987.  
All available records pertaining to the dates of active duty 
for training (ACDUTRA) or inactive duty for training 
(INACDUTRA) have been obtained.  Service connection for 
cholelithiasis has been granted based on the period of 
service ending in December 1986; that period is therefore 
considered "active military service."  38 U.S.C.A. 
§ 101(24).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO).

The Board's July 1998 and October 2003 remands both refer the 
issue of whether the veteran the veteran perfected a timely 
appeal regarding an increased rating for cholelithiasis to 
the RO for development.  The record does not contain any 
evidence that this development was done.  Consequently, this 
matter is again REFERRED to the RO for the appropriate 
action.


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's current back disorder was incurred in, or is 
causally related to her Reserve service; arthritis was not 
manifested within one year after the active service ending in 
December 1986.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 101(24), 106, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for a claim for service connection.  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to her claim for benefits, such as 
obtaining medical records and Social Security Administration 
records, providing a local hearing, providing a VA 
examination, and verifying the veteran's dates of active and 
inactive duty training.  Additionally, all development 
requests in the July 1998 and October 2003 Board remands were 
fulfilled.

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability,   (2) medical evidence or, 
in certain circumstances, lay testimony of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Service connection may also be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing ACDUTRA, or injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  Service connection may be 
granted when a chronic disease listed at 38 C.F.R. § 3.309, 
such as arthritis, is manifested to a compensable degree 
within one year after separation from service.  In such 
cases, service connection may be presumed.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the veteran's initial claim and local hearing, the veteran 
contended her back disorder began in June 1987 and was caused 
by lifting heavy boxes.  Subsequent Social Security 
Administration records indicate statements by the veteran 
that the "condition first bothered her" in July 1988, "the 
limitation began" in August 1990, and "the disability 
began" in August 1991.

Although the veteran's service medical records indicate 
complaints of back pain, among other symptoms, in September 
1986, March 1987, June 1987, and July 1988, none of the 
records indicate diagnoses of any back disorders.  Instead, 
the September 1986, March 1987, and June 1987 assess the 
veteran with constipation and viral syndromes respectively.  
The July 1988 treatment records, which include a sick call 
slip noting complaint of low back pain, noted the veteran had 
no back pain upon percussion or palpation and diagnosed the 
veteran with a urinary tract infection and candida albicans.  
The veteran's 1988 and 1990 annual examination reports also 
reveal normal findings as to the spine and no history of back 
pain.  

The first assessment of any back disorder is not found until 
1993.  A January 1993 radiographic report indicates findings 
of loss of the normal lumbar lordosis compatible with muscle 
spasm, and dorsolumbar dextroscoliotic tilt.  The spine was 
found otherwise normal, with no further evidence of 
significant vertebral or disc space pathology.  Subsequently, 
July and August 1993 CT and MRI records report "evidence of 
degenerated disc, narrowing of disc space, bulging annulus 
fibrosus, left posterior disc herniation, and degenerative 
joint disease."  

The evidence does not contain sufficient evidence to show 
that a back injury was incurred in service or that the 
veteran's current back disability is related to service.  The 
in-service complaints of back pain were all attributed to 
different conditions, unrelated to the back, and examinations 
from 1988 and 1990 report normal findings and negative 
histories for the spine.  It is not until mid-1993, 
approximately six years after the alleged 1987 start date, 
that a back condition is diagnosed.  Degenerative joint 
disease (arthritis) found at that time was not manifested 
until long after the one-year period following active 
service, so the chronic disease presumption does not arise.  
Additionally, a VA examination was conducted in 2003, and the 
examiner, upon review of the entire record, the veteran's 
history, and the examination results, stated that based on 
the available evidence, it "[was] not likely that [the 
veteran's] back disorder is related to her periods in active 
duty training."  Based on the foregoing evidence, the 
veteran's claim for service connection for a back disorder is 
denied.



ORDER

Service connection for a back disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


